                            LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                          420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                   T: 212.792-0048 • E: Jason@levinepstein.com


                                                                                            August 19, 2020
Via Electronic Filing
The Honorable Judge Edgardo Ramos
U.S. District Court Southern District of New York
40 Foley Square
New York, NY 10007

                Re:      Ortiz Ochoa et al v. Prince Deli Grocery Corp. et al
                         Case No.: 18-cv-09417-ER

Dear Honorable Judge Ramos:

       This law firm represents Defendants Prince Deli Grocery Corp. (d/b/a Prince Deli Grocery) and
Abdo S. Anam (a/k/a Abdo Saleh) (together, the “Defendants”) in the above-referenced action.

        Pursuant to Rule 1(E) of Your Honor’s Individual Motion Practices, this letter respectfully serves
as a joint request to extend the fact discovery completion deadline & non-expert deposition completion
deadline from August 31, 2020 to, through and including October 19, 2020 (i.e., the current fact discovery
completion deadline).

        This is the second request of its nature, and is made jointly with Plaintiff. If granted, this request
would affect the case management conference currently scheduled for September 23, 2020. Thus, this
application also requests an adjournment of the September 23, 2020 case management conference to a date
and time set by the Court after October 19, 2020. This is the first request of its nature, and is also made on
consent of Plaintiff.

         The basis of the request is that Plaintiff’s counsel has only recently provided responses and
objections to Defendants’ discovery requests, and supplemental discovery requests, which were served on
July 1, 2019 and June 16, 2020, respectively. In addition, Defendant is in the process of providing responses
and objections to Plaintiff’s discovery requests, which were served on July 10, 2020.

        A second, independent basis also necessitates an extension of the existing discovery completion
deadline through October 19, 2020. The undersigned law firm will be observing the Jewish high holydays
of Rosh Hashanah, Yom Kippur, Sukkot, Shemini Atzaret and Simchat Torah. As such, the undersigned
law firm will have limited availability during the month of September.

        Thus, Defendants respectfully request that: (i) the fact discovery completion deadline & non-expert
deposition completion deadline be extended from August 31, 2020 to, through and including October 19,
2020; and (ii) the September 23, 2020 case management conference be adjourned to a date and time set by
the Court after October 19, 2020

        Thank you, in advance, for your time and attention.

                                                               Respectfully submitted,

                                                               LEVIN-EPSTEIN & ASSOCIATES, P.C.



                                                       1
                           By: /s/ Jason Mizrahi
                              Jason Mizrahi
                              420 Lexington Avenue, Suite 2525
                              New York, NY 10170
                              Tel. No.: (212) 792-0048
                              Email: Jason@levinepstein.com
                              Attorneys for Defendants

VIA ECF: All Counsel




                       2
